Citation Nr: 1235197	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-25 632	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1993 to May 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.  The RO in Roanoke, Virginia, currently has jurisdiction of the claim.  


FINDING OF FACT

There is no probative evidence of record that the Veteran has a current diagnosis of sleep apnea.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a June 2007 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA, and private treatment records have been associated with the claims folder and she was afforded several VA examinations in connection with her claim.  The Board notes that the Veteran reported receiving supplies for sleep apnea through TRICARE when she lived in Florida and that she would be submitting proof.  See May 2008 VA Form 21-4138; see also July 2009 VA Form 9 (further medical evidence forthcoming).  No such evidence was ever provided.  In addition, the Veteran never identified any private treatment for sleep apnea and she did not provide the requisite releases for VA to obtain such evidence.  Lastly, she indicated in October 2009 that she had no other information or evidence to submit.  See SSOC notice response.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks to establish service connection for sleep apnea.  She asserts that she was diagnosed with this condition in April 2004 and was prescribed a CPAP machine, on which she remains dependent.  The Veteran reports that another sleep study was performed in March 2006, prior to her May 2007 discharge, and that this study was inadequate.  She asserts that she has never stopped use of the CPAP machine and that the condition is ongoing.  See March 2007 VA Form 21-526; May 2008 VA Form 21-4138.  

Service treatment records reveal that the Veteran underwent a sleep study in April 2004.  The impression following the study was obstructive sleep apnea as well as snoring with arousals.  A trial of nasal CPAP was recommended.  See records from Sleep Disorders Center of Oklahoma.  A CPAP and other equipment were prescribed in May 2004.  See physician's statement of medical necessity.  

A January 2006 physical profile serial report indicates that the Veteran was restricted due to obstructed sleep apnea currently treated with CPAP.  See AF Form 422.  Another sleep study was performed in March 2006.  The Veteran was assessed with primary snoring, but there was no significant sleep related breathing disorder present.  See record from Sleep Disorder Center of Ft. Walton Beach Inc.  Despite the foregoing, a September 2006 health record references the January 2006 AF Form 422/4T and a diagnosis of sleep apnea.  

The Veteran underwent a VA examination in July 2007 in conjunction with her claim for service connection.  The claims folder was available and reviewed.  In pertinent part, the Veteran reported that a sleep study in 2004 showed sleep apnea, that she was started on CPAP at 8 cm per water, and that she was currently using the CPAP nightly.  The examiner noted that the March 2006 sleep study did not institute a CPAP at that time; that the lowest O2 saturation was at 92 percent; and that the impression was primary snoring, no significant sleep-related breathing disorder present.  The Veteran denied any fever or night sweats, weight loss or gain, and/or hemoptysis.  She did report daytime hypersomnolence.  Following physical examination, the examiner indicated that she was unable to render a diagnosis of sleep apnea in the absence of objective evidence on clinical examination.  She also noted that a sleep study was normal.  

The Veteran underwent a VA miscellaneous respiratory diseases examination in August 2009, at which time she reported that sleep apnea had onset around 2002-2003 after being told by her spouse and family that she snored loudly in her sleep and after being told that her husband would have to awaken her due to long periods of non-breathing during sleep.  She also reported that at the time of onset, she was awakening with headaches and that she had felt tired during the day, could easily go to sleep, and felt sleepy most of the time.  The Veteran indicated that she was subsequently diagnosed with sleep apnea and given a CPAP machine, and that a second study was done in 2005-2006.  The Veteran reported that she used her CPAP machine daily and that tiredness and sleepiness would resume if she did not use it.  A chest x-ray was taken at the time of the examination, which contained an impression of normal chest except for a slight right convex scoliosis that appears to be a compensatory curvature for a left convex scoliosis of the thoracolumbar spine.  The examiner indicated that she could not perform a sleep study because of the Veteran's hair weave and that the test had been rescheduled.  The diagnosis was obstructive sleep apnea - no pathology on day of exam.  

A September 2009 polysomnogram report is associated with the August 2009 VA examination report.  It was noted that the study did not support a diagnosis of sleep disordered breathing; that the Veteran had only one scorable respiratory event and few, if any, respiratory effort related arousals (RERAs) were seen; and that no snoring was noted by the technician.  

The evidence of record does not support the claim for service connection for sleep apnea.  This is so because the application of 38 C.F.R. § 3.303 has an explicit condition that the Veteran must have a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  While it is clear that the Veteran was diagnosed with sleep apnea in service, see April 2004 records from Sleep Disorders Center of Oklahoma, there is no evidence that she currently has sleep apnea.  See September 2009 polysomnogram report.  There is also no evidence to support a finding that she was diagnosed with sleep apnea at any time during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); VA and private treatment records. 

The Board acknowledges the assertions raised by the Veteran's representative in the August 2012 brief.  The representative asserts that the examiner who conducted the July 2007 VA examination did not clarify what sleep study she was referring to as having been normal, and that the examiner is not shown to have any particular expertise in sleep apnea.  On the first point, the Board finds that the VA examiner was clearly referring to the 2006 in-service sleep study as having been normal, since, as she noted, it contained an impression of no significant sleep-related breathing disorder present.  On the second point, the Board finds that there is no prejudice to the Veteran as she was afforded a second VA examination, which included a polysomnogram.  

The representative also asserts that the Veteran has several disorders, to include diabetes, hypertension, and gastroesophageal reflux disease (GERD), that are commonly found in association with sleep apnea.  While it is unclear what point the representative is trying to make, it is clear that the Veteran does have diabetes, hypertension and GERD, and that she is service-connected for each of these disorders.  The fact remains, however, that the Veteran does not currently have a diagnosis of sleep apnea.  

The representative also reiterates the Veteran's contention that the in-service March 2006 sleep study was inadequate.  While no specific arguments have been made as to why it is inadequate, the Board presumes that its adequacy has been questioned because it did not detect/diagnose sleep apnea, as the April 2004 sleep study did.  The Board points out, however, that the same findings were made by the September 2009 polysomnogram, namely that the study did not support a diagnosis of sleep disordered breathing.  

Lastly, the representative asserts that VA treatment records continue to show sleep apnea and the use of a CPAP in the Veteran's problem list.  The VA treatment records cited by the representative, however, pre-date the September 2009 polysomnogram.  

The Board acknowledges the Veteran's assertion that she has never stopped use of the CPAP machine and that sleep apnea is an ongoing problem.  In the absence of any probative evidence that the Veteran has a current disability diagnosed as sleep apnea, however, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Service connection for sleep apnea is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


